Exhibit 10.3

 

EXECUTION VERSION

 

PLEDGE AGREEMENT

 

dated and effective as of

 

May 23, 2018,

 

among

 

EP ENERGY LLC,

 

each Subsidiary of EP Energy LLC identified herein,

 

and

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Agent

 

THIS PLEDGE AGREEMENT IS SUBJECT TO THE PROVISIONS OF (I) THE SENIOR LIEN
INTERCREDITOR AGREEMENT (AS DEFINED HEREIN) AND (II) THE SENIOR PRIORITY LIEN
INTERCREDITOR AGREEMENT (AS DEFINED HEREIN), IN EACH CASE, AS SET FORTH MORE
FULLY IN SECTION 5.15 HEREOF.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
THE LIENS AND SECURITY INTEREST GRANTED TO THE COLLATERAL AGENT, FOR THE BENEFIT
OF THE SECURED PARTIES, PURSUANT TO THIS AGREEMENT AND THE EXERCISE OF ANY RIGHT
OR REMEDY BY THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES HEREUNDER ARE
SUBJECT TO THE PROVISIONS OF THE SENIOR LIEN INTERCREDITOR AGREEMENT AND THE
SENIOR PRIORITY LIEN INTERCREDITOR AGREEMENT.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

ARTICLE I.

 

 

 

 

 

 

 

DEFINITIONS

 

 

 

 

 

 

SECTION 1.01.

Indenture

 

4

SECTION 1.02.

Other Defined Terms

 

4

 

 

 

 

 

ARTICLE II.

 

 

 

 

 

 

 

PLEDGE OF EQUITY INTERESTS

 

 

 

 

 

 

SECTION 2.01.

Pledge

 

10

SECTION 2.02.

Delivery of the Pledged Stock

 

11

SECTION 2.03.

Representations, Warranties and Covenants

 

12

SECTION 2.04.

Registration in Nominee Name; Denominations

 

13

SECTION 2.05.

Voting Rights; Dividends and Interest, etc.

 

13

 

 

 

 

 

ARTICLE III.

 

 

 

 

 

 

 

[RESERVED.]

 

 

 

 

 

 

 

ARTICLE IV.

 

 

 

 

 

 

 

REMEDIES

 

 

 

 

 

 

SECTION 4.01.

Remedies upon Default

 

15

SECTION 4.02.

Application of Proceeds

 

17

SECTION 4.03.

Securities Act, etc.

 

17

 

 

 

 

 

ARTICLE V.

 

 

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

 

SECTION 5.01.

Notices

 

18

SECTION 5.02.

Security Interest Absolute

 

18

SECTION 5.03.

Limitation by Law

 

18

SECTION 5.04.

Binding Effect; Several Agreement

 

19

SECTION 5.05.

Successors and Assigns

 

19

SECTION 5.06.

Agent’s Fees and Expenses; Indemnification

 

19

SECTION 5.07.

Agent Appointed Attorney-in-Fact

 

20

SECTION 5.08.

GOVERNING LAW

 

20

SECTION 5.09.

Waivers; Amendment

 

20

SECTION 5.10.

Severability

 

21

SECTION 5.11.

Counterparts

 

21

 

i

--------------------------------------------------------------------------------


 

 

 

 

Page

SECTION 5.12.

Headings

 

22

SECTION 5.13.

Termination or Release

 

22

SECTION 5.14.

Additional Subsidiaries

 

23

SECTION 5.15.

Subject to Senior Lien Intercreditor Agreement and Senior Priority Lien
Intercreditor Agreement

 

23

SECTION 5.16.

Other Second-Priority Lien Obligations

 

24

SECTION 5.17.

WAIVER OF JURY TRIAL

 

24

SECTION 5.18.

Jurisdiction; Consent to Service of Process

 

25

SECTION 5.19.

Other Agreements

 

25

 

Schedules

 

 

 

 

 

Schedule I

Subsidiary Parties

 

Schedule II

Pledged Stock

 

 

 

 

Exhibits

 

 

 

 

 

Exhibit I

Form of Supplement to the Pledge Agreement

 

 

ii

--------------------------------------------------------------------------------


 

This PLEDGE AGREEMENT, dated and effective as of May 23, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is among EP ENERGY LLC, a Delaware limited liability company (the
“Issuer”), each Subsidiary of the Issuer listed on Schedule I hereto and each
Subsidiary of the Issuer that becomes a party hereto after the date hereof
(each, a “Subsidiary Party”) and WILMINGTON TRUST, NATIONAL ASSOCIATION, as
Collateral Agent (in such capacity, the “Agent” or the “Collateral Agent”) for
the Secured Parties (as defined in Section 1.02 below).

 

WHEREAS, pursuant to the Indenture, dated as of May 23, 2018 (as amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Indenture”), among the Issuer and Everest Acquisition Finance Inc., as
co-issuers (the “Co-Issuers”), the guarantors from time to time party thereto
and Wilmington Trust, National Association, as trustee (in such capacity, the
“Trustee”) and the Collateral Agent, the Co-Issuers are issuing 7.750% Senior
Secured Notes due 2026 (together with any and all additional notes issued
pursuant to the Indenture, the “Notes”);

 

WHEREAS, pursuant to the Term Loan Agreement, dated as of April 24, 2012 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Junior Term Loan Agreement”), among the Issuer, the lenders and agents
party thereto from time to time and Wilmington Savings Fund Society, FSB (as
successor to Citibank, N.A.), as administrative agent and collateral agent, the
Issuer has previously incurred Loans (as defined therein, the “Junior Term
Loans”);

 

WHEREAS, pursuant to the Pledge Agreement, dated as of May 24, 2012, among the
Pledgors and Wilmington Savings Fund Society, FSB (as successor to Citibank,
N.A.), the Junior Term Loans and any Other Junior-Priority Lien Obligations are
and will be secured by the Collateral (as defined herein) on a basis senior to
the Notes;

 

WHEREAS, (1) pursuant to the Credit Agreement, dated as of May 24, 2012 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”), among EPE Holdings LLC (“Holdings”), the Issuer,
JPMorgan Chase Bank, N.A., as administrative agent and collateral agent, and the
lenders from time to time parties thereto, the Issuer will from time to time
incur loans and letter of credit obligations and (2) pursuant to the Pledge
Agreement, dated as of May 24, 2012, among the Pledgors and JPMorgan Chase Bank,
N.A., the Pledgors have granted to JPMorgan Chase Bank, N.A., as the RBL
Facility Agent, a lien and security interest in the Collateral that is junior in
priority to the lien and security interest securing the Junior Term Loans and
senior in priority to the lien and security interest securing the Notes, the
1.25 Lien Notes (as defined below) and the 1.5 Lien Notes (as defined below) to
secure their obligations under the Credit Agreement and related documents;

 

WHEREAS, (1) pursuant to the Indenture, dated as of November 29, 2016 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “1.25 Lien Indenture”), among the Co-Issuers, the guarantors from time to
time party thereto, Wilmington Trust, National Association, as trustee and
collateral agent, the Co-Issuers have previously issued 8.00% Senior Secured
Notes due 2024 (the “1.25 Lien Notes”) and (2) pursuant to the Pledge Agreement,
dated as of November 29, 2016, among the Pledgors and Wilmington Trust, National
Association, the Pledgors have granted to Wilmington Trust, National
Association,

 

1

--------------------------------------------------------------------------------


 

as collateral agent, a lien and security interest in the Collateral that is
junior in priority to the lien and security interest securing the Junior Term
Loans, the Credit Agreement and the Notes and senior in priority to the lien and
security interest securing the 1.5 Lien Notes to secure their obligations under
the 1.25 Lien Indenture and related documents;

 

WHEREAS, (1) pursuant to (x) the Indenture, dated as of February 6, 2017 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “1.5 Lien Indenture”), among the Co-Issuers, the guarantors from time to
time party thereto, Wilmington Trust, National Association, as trustee and
collateral agent, the Co-Issuers have previously issued 8.00% Senior Secured
Notes due 2025 (the “1.5 Lien Notes”) and (y) the Indenture, dated as January 3,
2018 (as amended, restated, supplemented, waived or otherwise modified from time
to time, the “Exchange 1.5 Lien Indenture”), among the Co-Issuers, the
guarantors from time to time party thereto, Wilmington Trust, National
Association, as trustee, the Co-Issuers have previously issued 9.375% Senior
Secured Notes due 2024 (the “Exchange 1.5 Lien Notes”) and (2) pursuant to the
Pledge Agreement, dated as of February 6, 2017, among the Pledgors and
Wilmington Trust, National Association, the Pledgors have granted to Wilmington
Trust, National Association, as collateral agent, a lien and security interest
in the Collateral that is junior in priority to the lien and security interest
securing the Junior Term Loans, the Credit Agreement, the Notes and the 1.25
Lien Notes to secure their obligations under the 1.5 Lien Indenture, the
Exchange 1.5 Lien Indenture and related documents;

 

WHEREAS, pursuant to the Amended and Restated Senior Lien Intercreditor
Agreement, dated as of August 24, 2016 (as supplemented on November 29, 2016,
February 6, 2017, January 3, 2018 and the date hereof, and as further amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Senior Lien Intercreditor Agreement”), among JPMorgan Chase Bank, N.A., as RBL
Facility Agent and Applicable First Lien Agent, Wilmington Savings Fund Society,
FSB (as successor to Citibank, N.A.), as Term Facility Agent and Applicable
Second Lien Agent (as such terms are defined in the Senior Lien Intercreditor
Agreement), Wilmington Trust, National Association, as an Other First-Priority
Lien Obligations Agent (as such term is defined in the Senior Lien Intercreditor
Agreement) on behalf of the 1.25 Lien Notes, the 1.5 Lien Notes, the Exchange
1.5 Lien Notes and the Notes, the Issuer, the Subsidiaries of the Issuer named
therein and the other parties thereto, the liens upon and security interest in
the Collateral granted by this Agreement are and shall be subordinated in all
respects to the liens upon and security interest in the Collateral granted
pursuant to, and subject to the terms and conditions of, the Junior Term Loan
Agreement and other Second-Priority Lien Obligations Documents (as defined in
the Senior Lien Intercreditor Agreement);

 

WHEREAS, pursuant to the Priority Lien Intercreditor Agreement, dated as of
August 24, 2016 (as supplemented on November 29, 2016, February 6, 2017,
January 3, 2018 and the date hereof, and as further amended, restated,
supplemented, waived or otherwise modified from time to time, the “Priority Lien
Intercreditor Agreement”), among JPMorgan Chase Bank, N.A., as RBL Facility
Agent and Applicable First Lien Agent, Wilmington Trust, National Association,
as Term Facility Agent and Applicable Second Lien Agent (as such terms are
defined in the Priority Lien Intercreditor Agreement), on behalf of the 1.5 Lien
Notes and the Exchange 1.5 Lien Notes, Wilmington Trust, National Association,
as an Other First-Priority Lien Obligations Agent (as such term is defined in
the Priority Lien Intercreditor Agreement) on behalf of the 1.25 Lien Notes and
the Notes, the Issuer, the Subsidiaries of the Issuer named therein

 

2

--------------------------------------------------------------------------------


 

and the other parties thereto, the liens upon and security interest in the
Collateral granted by this Agreement are and shall be prior in all respects to
the liens upon and security interest in the Collateral granted pursuant to, and
subject to the terms and conditions of, the 1.5 Lien Notes, the Exchange 1.5
Lien Notes and other Second-Priority Lien Obligations Documents (as defined in
the Priority Lien Intercreditor Agreement);

 

WHEREAS, pursuant to the Additional Priority Lien Intercreditor Agreement, dated
as of November 29, 2016 (as supplemented on the date hereof, and as may be
further amended, restated, supplemented, waived or otherwise modified from time
to time, the “Additional Priority Lien Intercreditor Agreement”), among JPMorgan
Chase Bank, N.A., as RBL Facility Agent and Applicable First Lien Agent,
Wilmington Trust, National Association, as Notes Facility Agent and Applicable
Second Lien Agent (as such terms are defined in the Additional Priority Lien
Intercreditor Agreement) on behalf of the 1.25 Lien Notes, Wilmington Trust,
National Association, as an Other First-Priority Lien Obligations Agent (as such
term is defined in the Additional Priority Lien Intercreditor Agreement) on
behalf of the Notes, the Issuer, the Subsidiaries of the Issuer named therein
and the other parties thereto, the liens upon and security interest in the
Collateral granted by this Agreement are and shall be prior in all respects to
the liens upon and security interest in the Collateral granted pursuant to, and
subject to the terms and conditions of, the 1.25 Lien Notes and other
Second-Priority Lien Obligations Documents (as defined in the Additional
Priority Lien Intercreditor Agreement);

 

WHEREAS, pursuant to the Senior Priority Lien Intercreditor Agreement, dated as
of the date hereof (as amended, restated, supplemented, waived or otherwise
modified from time to time, the “Senior Priority Lien Intercreditor Agreement”),
among JPMorgan Chase Bank, N.A., as RBL Facility Agent and Applicable First Lien
Agent, Wilmington Trust, National Association, as Notes Facility Agent and
Applicable Second Lien Agent (as such terms are defined in the Senior Priority
Lien Intercreditor Agreement) on behalf of the Notes, the Issuer, the
Subsidiaries of the Issuer named therein and the other parties thereto, the
liens upon and security interest in the Collateral granted by this Agreement are
and shall be subordinated in all respects to the liens upon and security
interest in the Collateral granted pursuant to, and subject to the terms and
conditions of, the Credit Agreement and other First-Priority Lien Obligations
Documents (as defined in the Senior Priority Lien Intercreditor Agreement);

 

WHEREAS, each Pledgor is executing and delivering this Agreement pursuant to the
terms of the Indenture and any applicable Other Second-Priority Lien Obligations
Document to induce the holders of the Notes to purchase the Notes and the
holders of any Other Second-Priority Lien Obligations to make their respective
extensions of credit thereunder; and

 

WHEREAS, the Subsidiary Parties are Subsidiaries of the Issuer, will derive
substantial benefits from the extension of credit to the Co-Issuers pursuant to
the Indenture and any Other Second-Priority Lien Obligations Documents and are
willing to execute and deliver this Agreement in order to induce the holders of
the Notes to purchase the Notes and the holders of any Other Second-Priority
Lien Obligations to make their respective extensions of credit thereunder.

 

Accordingly, the parties hereto agree as follows:

 

3

--------------------------------------------------------------------------------


 

ARTICLE I.

 

Definitions

 

SECTION 1.01.             Indenture.

 

(a)           Capitalized terms used in this Agreement and not otherwise defined
herein have the respective meanings assigned thereto in the Indenture.  All
capitalized terms referred to herein that are defined in Article 9 of the New
York UCC and not defined in this Agreement have the meanings specified in
Article 9 of the New York UCC.  The term “instrument” shall have the meaning
specified in Article 9 of the New York UCC.  If the Junior-Priority Lien
Obligations Termination Date has occurred, a reference in this Agreement to the
Applicable Junior Lien Agent shall, unless the context requires otherwise, be
construed as a reference to the Applicable First Lien Agent, and if the
Junior-Priority Lien Obligations Termination Date and the First-Priority Lien
Obligations Termination Date have occurred, a reference in this Agreement to the
Applicable First Lien Agent, unless the context requires otherwise, shall be
construed as a reference to the Agent, and this Agreement shall be interpreted
accordingly.

 

(b)           The rules of construction specified in Section 1.03 of the
Indenture also apply to this Agreement.

 

SECTION 1.02.             Other Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“1.25 Lien Indenture” has the meaning assigned to such term in the recitals of
this Agreement.

 

“1.25 Lien Notes” has the meaning assigned to such term in the recitals of this
Agreement.

 

“1.5 Lien Indenture” has the meaning assigned to such term in the recitals of
this Agreement.

 

“1.5 Lien Notes” has the meaning assigned to such term in the recitals of this
Agreement.

 

“Additional Priority Lien Intercreditor Agreement” has the meaning assigned to
such term in the recitals of this Agreement.

 

“Agent” means the party named as such in this Agreement until a successor
(including successors under the Indenture) replaces it and, thereafter, means
such successor.

 

“Agreement” has the meaning assigned to such term in the recitals hereto.

 

“Applicable Agent” means the Applicable Junior Lien Agent (or, if the
Junior-Priority Lien Obligations Termination Date has occurred, the Applicable
First Lien Agent or, if the Junior-Priority Lien Obligations Termination Date
and the First-Priority Lien Obligations Termination Date have occurred, the
Agent).

 

4

--------------------------------------------------------------------------------


 

“Applicable First Lien Agent” has the meaning assigned to such term in the
Senior Priority Lien Intercreditor Agreement.

 

“Applicable Junior Lien Agent” has the meaning assigned to the term “Applicable
Second Lien Agent” in the Senior Lien Intercreditor Agreement.

 

“Authorized Representative” means the Agent and, with respect to any series of
Other Second-Priority Lien Obligations, the Person elected, designated or
appointed as the administrative agent and/or trustee or similar representative
of such series on behalf of the holders of such Series of Other Second-Priority
Lien Obligations, and its respective successors in substantially the same
capacity as may from time to time be appointed.

 

“Co-Issuers” has the meaning assigned to such term in the recitals of this
Agreement.

 

“Collateral” means the Pledged Stock.

 

“Collateral Agent” means the party named as such in this Agreement until a
successor (including successors under the Indenture) replaces it and,
thereafter, means such successor.

 

“Collateral Agreement” means the Collateral Agreement, dated as of the date
hereof, by and among the Issuer, each Subsidiary of the Issuer identified
therein and the Agent, as amended, restated, supplemented or otherwise modified
from time to time.

 

“Credit Agreement” has the meaning assigned to such term in the recitals of this
Agreement.

 

“Credit Documents” means the Indenture Documents and the Other Second-Priority
Lien Obligations Documents.

 

“Default” means a “Default” under and as defined in the Indenture or any other
Credit Document.

 

“Discharge of First-Priority Lien Obligations” means the Discharge (as defined
in the Senior Priority Lien Intercreditor Agreement) of the First-Priority Lien
Obligations.

 

“Discharge of Junior-Priority Lien Obligations” means the Discharge (as defined
in the Senior Lien Intercreditor Agreement) of the Junior-Priority Lien
Obligations.

 

“Event of Default” means an “Event of Default” under and as defined in the
Indenture or any other Credit Document.

 

“Exchange 1.5 Lien Indenture” has the meaning assigned to such term in the
recitals of this Agreement.

 

“Exchange 1.5 Lien Notes” has the meaning assigned to such term in the recitals
of this Agreement.

 

5

--------------------------------------------------------------------------------


 

“Excluded Securities” means:

 

(a) any Equity Interests with respect to which, in the reasonable judgment of
the Applicable Agent and the Issuer evidenced in writing, the cost or other
consequences of pledging such Equity Interests in favor of the Secured Parties
under the Security Documents shall be excessive in view of the benefits to be
obtained by the Secured Parties therefrom;

 

(b) solely in the case of any pledge of Equity Interests of any Foreign
Corporate Subsidiary (in each case, that is owned directly by the Issuer or a
Subsidiary Party) to secure the Obligations, any Equity Interest that is Voting
Stock of such Foreign Corporate Subsidiary in excess of 65% of the outstanding
Equity Interests of such class (such percentages to be adjusted upon any change
of law as may be required to avoid adverse U.S. federal income tax consequences
to the Issuer or any Subsidiary);

 

(c) any Equity Interests to the extent the pledge thereof would be prohibited by
any applicable law;

 

(d) any Equity Interests of any Subsidiary that is not a Wholly-Owned Subsidiary
to the extent (A) that a pledge thereof to secure the Obligations is prohibited
by any applicable organizational documents, joint venture agreement or
shareholder agreement (other than customary non-assignment provisions which are
ineffective under the Uniform Commercial Code or other applicable law), (B) any
organizational documents, joint venture agreement or shareholder agreement
prohibits such a pledge without the consent of any other party; provided that
this clause (B) shall not apply if (1) such other party is a Pledgor or a
Wholly-Owned Subsidiary or (2) consent has been obtained to consummate such
pledge (it being understood that the foregoing shall not be deemed to obligate
the Issuer or any Subsidiary to obtain any such consent) and for so long as such
organizational documents, joint venture agreement or shareholder agreement or
replacement or renewal thereof is in effect, or (C) a pledge thereof to secure
the Obligations would give any other party (other than a Pledgor or a
Wholly-Owned Subsidiary) to any organizational documents, joint venture
agreement or shareholder agreement governing such Equity Interests the right to
terminate its obligations thereunder (other than customary non-assignment
provisions that are ineffective under the Uniform Commercial Code or other
applicable law);

 

(e) any Equity Interests of (i) any Subsidiary that is not a Material Subsidiary
and (ii) any Unrestricted Subsidiary;

 

(f) any Equity Interests of any Subsidiary of a Foreign Subsidiary;

 

(g) any Equity Interests of any Subsidiary to the extent that the pledge of such
Equity Interests would result in material adverse tax consequences to the Issuer
or any Subsidiary as reasonably determined by the Issuer in writing delivered to
the Agent;

 

(h) any Equity Interests which have been identified on or prior to the Issue
Date in writing to the Agent by an Authorized Officer of the Issuer and agreed
to by the Agent;

 

(i) with respect to any applicable Other Second-Priority Lien Obligations, any
Equity Interests at any time that are not then subject to a Lien securing
Indenture Obligations at

 

6

--------------------------------------------------------------------------------


 

such time, except for the release of all or substantially all of the Collateral
or in connection with the repayment in full of the Indenture Obligations;

 

(j) any “Margin Stock”, as defined in Regulation U of the Board of Governors of
the Federal Reserve System of the United States of America;

 

(k) any Equity Interests of a Subsidiary to the extent excluded by the last
paragraph of Section 2.01; and

 

(l) any Equity Interests at any time that is not then subject to a Lien securing
the Junior-Priority Lien Obligations at such time.

 

“Federal Securities Laws” has the meaning assigned to such term in Section 4.03.

 

“First-Priority Lien Obligations” has the meaning assigned to such term in the
Senior Priority Lien Intercreditor Agreement.

 

“First-Priority Lien Obligations Documents” has the meaning assigned to such
term in the Senior Priority Lien Intercreditor Agreement.

 

“First-Priority Lien Obligations Termination Date” means, subject to the Senior
Priority Lien Intercreditor Agreement, the date on which the Discharge of
First-Priority Lien Obligations occurs; provided that if, at any time after the
First-Priority Lien Obligations Termination Date, the Discharge of
First-Priority Lien Obligations is deemed not to have occurred under the Senior
Priority Lien Intercreditor Agreement, the First-Priority Lien Obligations
Termination Date shall automatically be deemed not to have occurred for all
purposes of this Agreement (other than with respect to any actions taken prior
to the date of incurrence and designation of any new First-Priority Lien
Obligations as a result of the occurrence of such first Discharge of
First-Priority Lien Obligations).

 

“Foreign Corporate Subsidiary” shall mean a Foreign Subsidiary that is treated
as a corporation for U.S. federal income tax purposes.

 

“Holdings” has the meaning assigned to such term in the recitals of this
Agreement.

 

“Indemnitee” has the meaning assigned to such term in Section 5.06.

 

“Indenture” has the meaning assigned to such term in the recitals of this
Agreement.

 

“Indenture Documents” means (a) the Indenture, the Notes, the Security Documents
and this Agreement and (b) any other related documents or instruments executed
and delivered pursuant to the Indenture or any Security Document, in each case,
as such agreements, documents or instruments may be amended, restated,
supplemented or otherwise modified from time to time.

 

7

--------------------------------------------------------------------------------


 

“Indenture Obligations” means (a) the due and punctual payment by the Co-Issuers
of (i) the unpaid principal of and interest (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Notes, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, and (ii) all other monetary
obligations of the Co-Issuers to any of the Secured Parties under the Indenture
and each of the other Indenture Documents, including obligations to pay fees,
expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Co-Issuers under or pursuant to the Indenture and each of the
other Indenture Documents and (c) the due and punctual payment and performance
of all the obligations of each other Pledgor under or pursuant to this Agreement
and each of the other Indenture Documents; provided that Indenture Obligations
shall not include fees or indemnifications in favor of third parties other than
the Trustee, the Collateral Agent and the holders of the Notes.

 

“Issuer” has the meaning assigned to such term in the recitals of this
Agreement.

 

“Issue Date” shall mean May 23, 2018.

 

“Junior Lien Agent” has the meaning assigned to the term “Applicable Second Lien
Agent” in the Senior Lien Intercreditor Agreement.

 

“Junior-Priority Lien Obligations” has the meaning assigned to the term
“Second-Priority Lien Obligations” in the Senior Lien Intercreditor Agreement.

 

“Junior-Priority Lien Obligations Documents” has the meaning assigned to the
term “Second-Priority Lien Obligations Documents” in the Senior Lien
Intercreditor Agreement.

 

“Junior-Priority Lien Obligations Secured Parties” has the meaning assigned to
the term “Second-Priority Lien Obligations Secured Parties” in the Senior Lien
Intercreditor Agreement.

 

“Junior-Priority Lien Obligations Termination Date” means, subject to the Senior
Lien Intercreditor Agreement, the date on which the Discharge of Junior-Priority
Lien Obligations occurs; provided that if, at any time after the Junior-Priority
Lien Obligations Termination Date, the Discharge of Junior-Priority Lien
Obligations is deemed not to have occurred under the Senior Lien Intercreditor
Agreement, the Junior-Priority Lien Obligations Termination Date shall
automatically be deemed not to have occurred for all purposes of this Agreement
(other than with respect to any actions taken prior to the date of incurrence
and designation of any new Junior-Priority Lien Obligations as a result of the
occurrence of such first Discharge of Junior-Priority Lien Obligations).

 

“Material Subsidiary” means, at any date of determination, each Restricted
Subsidiary of the Issuer that is not an Excluded Subsidiary pursuant to clause
(f) of the definition of “Excluded Subsidiary” in the Indenture.

 

8

--------------------------------------------------------------------------------


 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Obligations” means (a) the Indenture Obligations and (b) if any Other
Second-Priority Lien Obligations are incurred, (1) the due and punctual payment
by the Co-Issuers of (i) the unpaid principal of and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) owing to any holder of Other Second-Priority Lien
Obligations under any Other Second-Priority Lien Obligations Documents, when and
as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, and (ii) all other monetary obligations of the
Co-Issuers to any holder of Other Second-Priority Lien Obligations under the
Other Second-Priority Lien Obligations Documents, including obligations to pay
fees, expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (2) the due and punctual performance of all other
obligations of the Co-Issuers under or pursuant to the Other Second-Priority
Lien Obligations Documents and (3) the due and punctual payment and performance
of all the obligations of each other Pledgor under or pursuant to this Agreement
and the Other Second-Priority Lien Obligations Documents.

 

“Other Junior-Priority Lien Obligations” has the meaning assigned to the term
“Other Second-Priority Lien Obligations” in the Senior Lien Intercreditor
Agreement.

 

“Other Second-Priority Lien Obligations” means other Indebtedness of the Issuer
and its Restricted Subsidiaries that is equally and ratably secured with the
Notes as permitted by the Indenture Documents and any Other Second-Priority Lien
Obligations Documents in effect at the time such Indebtedness is incurred and is
designated by the Issuer as an Other Second-Priority Lien Obligation in
accordance with Section 5.16 hereof.

 

“Other Second-Priority Lien Obligations Documents” means any document or
instrument executed and delivered with respect to any Other Second-Priority Lien
Obligations, including the Security Documents and this Agreement, in each case,
as such agreements, documents or instruments may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Other Second-Priority Lien Obligations Secured Party Joinder Agreement” means a
Consent and Acknowledgment (as defined in the Senior Priority Lien Intercreditor
Agreement) executed by the Authorized Representative of any holders of Other
Second-Priority Lien Obligations pursuant to Section 5.16.

 

“Permitted Liens” means Liens that are not prohibited by the Indenture or any
Other Second-Priority Lien Obligations Document.

 

“Pledged Securities” means any stock certificates or other certificated
securities now or hereafter included in the Pledged Stock, including all
certificates, instruments or other documents representing or evidencing any
Pledged Stock.

 

9

--------------------------------------------------------------------------------


 

“Pledged Stock” has the meaning assigned to such term in Section 2.01.

 

“Pledgor” shall mean the Issuer and each Subsidiary Party.

 

“Priority Lien Intercreditor Agreement” has the meaning assigned to such term in
the recitals of this Agreement.

 

“RBL Facility Agent” has the meaning assigned to such term in the Senior Lien
Intercreditor Agreement.

 

“Secured Parties” means (a) the Collateral Agent, (b) each holder of a Note,
(c) the beneficiaries of each indemnification obligation undertaken by any
Pledgor under any Credit Documents, (d) the Trustee, (e) the holders of any
Other Second-Priority Lien Obligations and their Authorized Representative,
provided that such Authorized Representative executes an Other Second-Priority
Lien Obligations Secured Party Joinder Agreement, and (f) the successors and
permitted assigns of each of the foregoing.

 

“Security Documents” means this Agreement, the Collateral Agreement, any
agreement pursuant to which assets are added to the Collateral or otherwise
pledged or mortgaged to secure the Obligations and any other instruments or
documents entered into and delivered in connection with any of the foregoing, as
such agreements, instruments or documents may from time to time be amended,
restated, supplemented or otherwise modified from time to time.

 

“Senior Lien Intercreditor Agreement” has the meaning assigned to such term in
the recitals of this Agreement.

 

“Senior Priority Lien Intercreditor Agreement” has the meaning assigned to such
term in the recitals of this Agreement.

 

“Subsidiary Party” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

ARTICLE II.

 

Pledge of Equity Interests

 

SECTION 2.01.                                        Pledge.  As security for
the payment or performance, as the case may be, in full of the Obligations, each
Pledgor hereby assigns and pledges to the Agent, its successors and permitted
assigns, for the benefit of the Secured Parties, and hereby grants to the Agent,
its successors and permitted assigns, for the benefit of the Secured Parties, a
security interest in all of such Pledgor’s right, title and interest in, to and
under (a) the Equity Interests in each first-tier Foreign Subsidiary directly
owned by it (which such Equity Interests constituting Pledged Stock as of the
date hereof shall be listed on Schedule II) and any other Equity Interests in a
first-tier Foreign Subsidiary obtained in the future by such Pledgor and any
certificates representing all such Equity Interests; provided that the pledged
Equity Interests shall not include any Excluded Securities; (b) subject to
Section 2.05, all payments of principal or interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other proceeds received

 

10

--------------------------------------------------------------------------------


 

in respect of, the securities referred to in clause (a) above; (c) subject to
Section 2.05, all rights and privileges of such Pledgor with respect to the
securities and other property referred to in clauses (a) and (b) above; and
(d) all Proceeds of any of the foregoing (the items referred to in
clauses (a) through (d) above being collectively referred to as the “Pledged
Stock”).

 

TO HAVE AND TO HOLD the Pledged Stock, together with all right, title, interest,
powers, privileges and preferences pertaining or incidental thereto, unto the
Agent, its successors and permitted assigns, for the benefit of the Secured
Parties, forever; subject, however, to the terms, covenants and conditions
hereinafter set forth.

 

Notwithstanding the foregoing, to the extent this clause is expressly made
applicable to any Other Second-Priority Lien Obligations, in the event that
Rule 3-10 or Rule 3-16 of Regulation S-X under the Securities Act of 1933, as
amended (“Rule 3-10” or “Rule 3-16”, as applicable) requires or is amended,
modified or interpreted by the Securities Exchange Commission (“SEC”) to require
(or is replaced with another rule or regulation, or any other law, rule or
regulation is adopted, which would require) the filing with the SEC (or any
other Governmental Authority) of separate financial statements of any Subsidiary
of the Issuer due to the fact that such Subsidiary’s Equity Interests or other
securities secure such Other Second-Priority Lien Obligations, then the Equity
Interests or other securities of such Subsidiary will automatically be deemed
not to be part of the Collateral securing any of such Other Second-Priority Lien
Obligations (whether or not affected thereby) but only to the extent necessary
to not be subject to such requirement and only for so long as required to not be
subject to such requirement. In such event, this Agreement may be amended or
modified, without the consent of any Secured Party, to the extent necessary to
release, solely with respect to such Other Second-Priority Lien Obligations, the
Lien in favor of the Agent on the Equity Interests or other securities that are
so deemed to no longer constitute part of the Collateral for such Other
Second-Priority Lien Obligations. In the event that Rule 3-10 or Rule 3-16 is
amended, modified or interpreted by the SEC to permit (or is replaced with
another rule or regulation, or any other law, rule or regulation is adopted,
which would permit) such Subsidiary’s Equity Interests or other securities to
secure such Other Second-Priority Lien Obligations in excess of the amount then
pledged without the filing with the SEC (or any other Governmental Authority) of
separate financial statements of such Subsidiary, then the Equity Interests or
other securities of such Subsidiary will automatically be deemed to be a part of
the Collateral for such Other Second-Priority Lien Obligations (but only to the
extent that will not result in such Subsidiary being subject to any such
financial statement requirement).  In such event, this Agreement may be amended
or modified, without the consent of any Secured Party, to the extent necessary
to subject to the Lien in favor of the Agent such additional Equity Interests or
other securities, on the terms contemplated herein.

 

SECTION 2.02.                                        Delivery of the Pledged
Stock.

 

(a)                                 Each Pledgor agrees promptly (and in any
event within 45 days after the acquisition (or such longer time as the
Applicable Agent shall permit in its reasonable discretion)) to deliver or cause
to be delivered to the Applicable Agent, for the benefit of the Secured Parties,
any and all Pledged Securities.

 

(b)                                 Upon delivery to the Applicable Agent, any
Pledged Securities required to be delivered pursuant to the foregoing
paragraph (a) of this Section 2.02 shall be accompanied by

 

11

--------------------------------------------------------------------------------


 

stock powers, duly executed in blank or other instruments of transfer reasonably
satisfactory to the Applicable Agent and by such other instruments and documents
as the Applicable Agent may reasonably request.  Each delivery of Pledged
Securities shall be accompanied by a schedule describing the securities, which
schedule shall be attached hereto as Schedule II (or a supplement to Schedule
II, as applicable) and made a part hereof; provided that failure to attach any
such schedule hereto shall not affect the validity of such pledge of such
Pledged Securities.  Each schedule so delivered shall supplement any prior
schedules so delivered.

 

SECTION 2.03.                                        Representations, Warranties
and Covenants.  Each Pledgor represents and warrants to, and covenants with, the
Agent, for the benefit of the Secured Parties, that as of the Issue Date:

 

(a)                                 Schedule II correctly sets forth the
percentage of the issued and outstanding shares of each class of the Equity
Interests of the issuer thereof represented by such Pledged Stock and includes
all Equity Interests of each Foreign Subsidiary directly owned by each Pledgor
on the date hereof, other than the Excluded Securities;

 

(b)                                 the Pledged Stock, to the best of each
Pledgor’s knowledge, have been duly and validly authorized and issued by the
issuers thereof and are fully paid and nonassessable;

 

(c)                                  except for the security interests granted
hereunder (and those securing Junior-Priority Lien Obligations and
First-Priority Lien Obligations), each Pledgor (i) is and, subject to any
transfers made in compliance with the Indenture and each other Credit Document,
will continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule II as owned by such Pledgor, (ii) holds the
same free and clear of all Liens, other than Permitted Liens, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Stock, other than
pursuant to a transaction not prohibited by any Credit Document and other than
Permitted Liens, and (iv) subject to the rights of such Pledgor under the Credit
Documents to dispose of Pledged Stock, will use commercially reasonable efforts
to defend its title or interest thereto or therein against any and all Liens
(other than Permitted Liens), however arising, of all persons;

 

(d)                                 other than as set forth in the Indenture, in
the other Credit Documents, in the Junior-Priority Lien Obligations Documents or
in the First-Priority Lien Obligations Documents and except for restrictions and
limitations imposed by the Credit Documents, the Junior-Priority Lien
Obligations Documents, the First-Priority Lien Obligations Documents or
securities laws generally, the Pledged Stock is and will continue to be freely
transferable and assignable, and none of the Pledged Stock is or will be subject
to any option, right of first refusal, shareholders agreement, charter, by-law,
memorandum of association or articles of association provisions or contractual
restriction of any nature that might prohibit, impair, delay or otherwise affect
the pledge of such Pledged Stock hereunder, the sale or disposition thereof
pursuant hereto or the exercise by the Agent of rights and remedies hereunder
other than under applicable law;

 

(e)                                  each Pledgor has the power and authority to
pledge the Pledged Stock pledged by it hereunder in the manner hereby done or
contemplated;

 

12

--------------------------------------------------------------------------------


 

(f)                                   other than as set forth in the Indenture,
in the other Credit Documents, in the Junior-Priority Lien Obligations Documents
or in the First-Priority Lien Obligations Documents, no consent or approval of
any Governmental Authority, any securities exchange or any other person was or
is necessary to the validity of the pledge effected hereby (other than such as
have been obtained and are in full force and effect);

 

(g)                                  by virtue of the execution and delivery by
the Pledgors of this Agreement, the Senior Lien Intercreditor Agreement and the
Senior Priority Lien Intercreditor Agreement, when any Pledged Stock is
delivered to the Applicable Agent, for the benefit of the Secured Parties, in
accordance with this Agreement, the Senior Lien Intercreditor Agreement and the
Senior Priority Lien Intercreditor Agreement, and a financing statement in
respect of the Pledged Stock is filed in the appropriate filing office, the
Agent will obtain, for the benefit of the Secured Parties, a legal, valid and
perfected (except for any Equity Interests with respect to which, in the
reasonable judgment of the Applicable Agent and the Issuer evidenced in writing
delivered to the Agent, the costs or other consequences of perfecting such a
security interest are excessive in view of the benefits to be obtained by the
Secured Parties therefrom) lien upon and security interest in such Pledged
Stock, subject only to Permitted Liens, as security for the payment and
performance of the Obligations; and

 

(h)                                 the pledge effected hereby is effective to
vest in the Agent, for the benefit of the Secured Parties, the rights of the
Agent in the Pledged Stock as set forth herein.

 

SECTION 2.04.                                        Registration in Nominee
Name; Denominations.  If an Event of Default shall have occurred and be
continuing, (a) the Applicable Agent, on behalf of the Secured Parties, shall
have the right (in its sole and absolute discretion) to hold the Pledged
Securities in its own name as pledgee or the name of its nominee (as pledgee or
as sub-agent), or the name of the applicable Pledgor, endorsed or assigned in
blank in favor of the Applicable Agent, and (b) each Pledgor will promptly give
to the Applicable Agent copies of any notices or other communications received
by it with respect to Pledged Securities registered in the name of such
Pledgor.  If an Event of Default shall have occurred and be continuing, the
Applicable Agent shall have the right to exchange the certificates representing
Pledged Securities for certificates of smaller or larger denominations for any
purpose consistent with this Agreement.  Each Pledgor shall use its commercially
reasonable efforts to cause any Subsidiary that is not a party to this Agreement
to comply with a request by the Applicable Agent, pursuant to this Section 2.04,
to exchange certificates representing Pledged Securities of such Subsidiary for
certificates of smaller or larger denominations.

 

SECTION 2.05.                                        Voting Rights; Dividends
and Interest, etc.

 

(a)                                 Unless and until an Event of Default shall
have occurred and be continuing and the Applicable Agent shall have given notice
to the relevant Pledgors of the Applicable Agent’s intention to exercise its
rights hereunder:

 

(i)        Each Pledgor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Stock or any
part thereof for any purpose consistent with the terms of this Agreement, the
Indenture and the other Credit Documents; provided that such rights and powers
shall not be exercised in any

 

13

--------------------------------------------------------------------------------


 

manner that could be reasonably likely to materially and adversely affect the
rights and remedies of any of the Agent or the other Secured Parties under this
Agreement, the Indenture or any other Credit Document or the ability of the
Secured Parties to exercise the same.

 

(ii)     The Agent shall promptly execute and deliver to each Pledgor, or cause
to be executed and delivered to such Pledgor, at the Pledgor’s sole cost and
expense, all such proxies, powers of attorney and other instruments as such
Pledgor may reasonably request for the purpose of enabling such Pledgor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to subparagraph (i) above.

 

(iii)  Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Stock to the extent and only to the extent that such
dividends, interest, principal and other distributions are not prohibited by,
and otherwise paid or distributed in accordance with, the terms and conditions
of the Indenture, the other Credit Documents, and applicable laws; provided that
any noncash dividends, interest, principal or other distributions that would
constitute Pledged Stock, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Stock or received in exchange for Pledged Stock or any part thereof, or
in redemption thereof, or as a result of any merger, consolidation, acquisition
or other exchange of assets to which such issuer may be a party or otherwise,
shall be and become part of the Pledged Stock, and, if received by any Pledgor,
shall be promptly (and in any event within 45 days of their receipt (or such
longer time as the Applicable Agent shall permit in its reasonable discretion))
delivered to the Applicable Agent, for the benefit of the Secured Parties, in
the same form as so received (endorsed in a manner reasonably satisfactory to
the Applicable Agent).

 

(b)                                 After the occurrence and during the
continuance of an Event of Default and upon notice by the Applicable Agent to
the relevant Pledgors of the Applicable Agent’s intention to exercise its rights
hereunder, all rights of any Pledgor to dividends, interest, principal or other
distributions that such Pledgor is authorized to receive pursuant to
paragraph (a)(iii) of this Section 2.05 shall cease, and all such rights shall
thereupon become vested, for the benefit of the Secured Parties, in the
Applicable Agent, which shall have the sole and exclusive right and authority to
receive and retain such dividends, interest, principal or other distributions;
provided that the Applicable Agent shall have the right from time to time
following and during the continuance of an Event of Default to permit the
Pledgors to receive and retain such amounts.  All dividends, interest, principal
or other distributions received by any Pledgor contrary to the provisions of
this Section 2.05 shall not be commingled by such Pledgor with any of its other
funds or property but shall be held separate and apart therefrom, shall be held
in trust for the benefit of the Applicable Agent, for the benefit of the Secured
Parties, and shall be forthwith delivered to the Applicable Agent, for the
benefit of the Secured Parties, in the same form as so received (endorsed in a
manner reasonably satisfactory to the Applicable Agent).  Any and all money and
other property paid over to or received by the Applicable Agent pursuant to the
provisions of this paragraph (b) shall be retained by the Applicable Agent in an
account to be established by the Applicable Agent upon receipt of such money or
other property and shall be applied in accordance with the provisions of
Section 4.02.  After all Events of Default have been cured or waived

 

14

--------------------------------------------------------------------------------


 

and the Issuer has delivered to the Applicable Agent a certificate to that
effect, the Applicable Agent shall promptly repay to each Pledgor (without
interest) all dividends, interest, principal or other distributions that such
Pledgor would otherwise be permitted to retain pursuant to the terms of
paragraph (a)(iii) of this Section 2.05 and that remain in such account.

 

(c)                                  Upon the occurrence and during the
continuance of an Event of Default and after notice by the Applicable Agent to
the relevant Pledgors of the Applicable Agent’s intention to exercise its rights
hereunder, subject to applicable law, all rights of any Pledgor to exercise the
voting and/or consensual rights and powers it is entitled to exercise pursuant
to paragraph (a)(i) of this Section 2.05, and the obligations of the Applicable
Agent under paragraph (a)(ii) of this Section 2.05, shall cease, and all such
rights shall thereupon become vested in the Applicable Agent, for the benefit of
the Secured Parties, which shall have the sole and exclusive right and authority
to exercise such voting and consensual rights and powers; provided that the
Applicable Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Pledgors to exercise such
rights.  After all Events of Default have been cured or waived and the Issuer
has delivered to the Applicable Agent a certificate to that effect, all rights
of any Pledgor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to paragraph (a)(i) of this Section 2.05, and the
obligations of the Applicable Agent under paragraph (a)(ii) of this
Section 2.05, shall in each case be reinstated.

 

(d)                                 Any notice given by the Applicable Agent to
the Pledgors suspending their rights under paragraph (a) of this Section 2.05
(i) shall be in writing, (ii) may be given to one or more of the Pledgors at the
same or different times and (iii) may suspend the rights of the Pledgors under
paragraph (a)(i) or paragraph (a)(iii) in part without suspending all such
rights (as specified by the Applicable Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Applicable Agent’s
rights to give additional notices from time to time suspending other rights so
long as an Event of Default has occurred and is continuing.

 

ARTICLE III.

 

[Reserved.]

 

ARTICLE IV.

 

Remedies

 

SECTION 4.01.                                        Remedies upon Default. 
Subject to the Senior Lien Intercreditor Agreement, the Senior Priority Lien
Intercreditor Agreement and applicable law, upon the occurrence and during the
continuance of an Event of Default, each Pledgor agrees to deliver each item of
Collateral to the Applicable Agent on demand and it is agreed that the
Applicable Agent shall have the right generally to exercise any and all rights
afforded to a secured party under the applicable Uniform Commercial Code or
other applicable law. Without limiting the generality of the foregoing, each
Pledgor agrees that the Agent shall have the right, subject to the requirements
of applicable law and subject to the terms and conditions of the Senior Lien
Intercreditor Agreement and the Senior Priority Lien Intercreditor Agreement to
sell or otherwise dispose of all or any part of the Collateral at a public or
private sale or at any broker’s board or on

 

15

--------------------------------------------------------------------------------


 

any securities exchange, for cash, upon credit or for future delivery as the
Agent shall deem appropriate.  The Agent shall be authorized in connection with
any sale of a security (if it deems it advisable to do so) pursuant to the
foregoing to restrict the prospective bidders or purchasers to persons who
represent and agree that they are purchasing such security for their own
account, for investment, and not with a view to the distribution or sale
thereof.  Upon consummation of any such sale of Collateral pursuant to this
Section 4.01, the Agent shall have the right to assign, transfer and deliver to
the purchaser or purchasers thereof the Collateral so sold.  Each such purchaser
at any such sale shall hold the property sold absolutely, free from any claim or
right on the part of any Pledgor, and each Pledgor hereby waives and releases
(to the extent permitted by law) all rights of redemption, stay, valuation and
appraisal that such Pledgor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.

 

The Agent shall give the applicable Pledgors 10 days’ written notice (which each
Pledgor agrees is reasonable notice within the meaning of Section 9-611 of the
New York UCC or its equivalent in other jurisdictions) of the Agent’s intention
to make any sale of Collateral.  At any such sale, the Collateral, or the
portion thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Agent may (in its sole and absolute discretion) determine.  The
Agent shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given.  The Agent may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned.  In the case of any sale of all or any part of the Collateral made on
credit or for future delivery, the Collateral so sold may be retained by the
Agent until the sale price is paid by the purchaser or purchasers thereof, but
the Agent shall not incur any liability in the event that any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in the
case of any such failure, such Collateral may be sold again upon notice given in
accordance with provisions above.  At any public (or, to the extent permitted by
law, private) sale made pursuant to this Section 4.01, any Secured Party may bid
for or purchase for cash, free (to the extent permitted by law) from any right
of redemption, stay, valuation or appraisal on the part of any Pledgor (all such
rights being also hereby waived and released to the extent permitted by law),
the Collateral or any part thereof offered for sale and such Secured Party may,
upon compliance with the terms of sale, hold, retain and dispose of such
property without further accountability to any Pledgor therefor.  For purposes
hereof, a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof; the Agent shall be free to carry out such
sale pursuant to such agreement and no Pledgor shall be entitled to the return
of the Collateral or any portion thereof subject thereto, notwithstanding the
fact that after the Agent shall have entered into such an agreement all Events
of Default shall have been remedied and the Obligations paid in full.  As an
alternative to exercising the power of sale herein conferred upon it, the Agent
may proceed by a suit or suits at law or in equity to foreclose this Agreement
and to sell the Collateral or any portion thereof pursuant to a judgment or
decree of a court or courts having competent jurisdiction or pursuant to a
proceeding by a court-appointed receiver.  To the extent provided in this
Section 4.01, any sale that complies with such provisions shall be deemed to
conform to the commercially reasonable standards as provided in
Section 9-610(b) of the New York UCC or its equivalent in other jurisdictions.

 

16

--------------------------------------------------------------------------------


 

SECTION 4.02.                                        Application of Proceeds. 
Subject to the terms of the Senior Lien Intercreditor Agreement and the Senior
Priority Lien Intercreditor Agreement, upon the occurrence and during the
continuance of an Event of Default,  the Agent shall promptly apply the
proceeds, moneys or balances of any collection or sale of Collateral, as well as
any Collateral consisting of cash, in the order specified below:

 

FIRST, to the payment of all reasonable costs and expenses and indemnification
amounts incurred by the Agent and any Authorized Representative and all fees
owed to them in connection with such collection or sale or otherwise in
connection with this Agreement, any Credit Document or any of the Obligations,
including all court costs and the reasonable fees, disbursements and expenses of
its agents and legal counsel, the repayment of all advances made by the Agent or
the relevant Authorized Representatives hereunder or under any other Credit
Document on behalf of any Pledgor and any other reasonable costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Credit Document;

 

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the respective
amounts of the Obligations owed to them on the date of any such distribution);
and

 

THIRD, to the Pledgors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

The Agent shall have absolute discretion as to the time of application of any
such proceeds, moneys or balances in accordance with this Agreement. Upon the
request of the Agent prior to any distribution under this Section 4.02, each
Authorized Representative shall provide to the Agent certificates setting forth
the respective amounts referred to in this Section 4.02, that each applicable
Secured Party or their Authorized Representative believes it is entitled to
receive, and the Agent shall be fully entitled to rely on such certificates. 
Upon any sale of Collateral by the Agent (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the purchase
money by the Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Agent or such officer or be
answerable in any way for the misapplication thereof.

 

SECTION 4.03.                                        Securities Act, etc.  In
view of the position of the Pledgors in relation to the Pledged Stock, or
because of other current or future circumstances, a question may arise under the
Securities Act of 1933, as now or hereafter in effect, or any similar federal
statute hereafter enacted analogous in purpose or effect (such Act and any such
similar statute as from time to time in effect being called the “Federal
Securities Laws”) with respect to any disposition of the Pledged Stock permitted
hereunder.  Each Pledgor understands that compliance with the Federal Securities
Laws might very strictly limit the course of conduct of the Applicable Agent if
the Applicable Agent were to attempt to dispose of all or any part of the
Pledged Stock, and might also limit the extent to which or the manner in which
any subsequent transferee of any Pledged Stock could dispose of the same. 
Similarly, there may be other legal restrictions or limitations

 

17

--------------------------------------------------------------------------------


 

affecting the Applicable Agent in any attempt to dispose of all or part of the
Pledged Stock under applicable Blue Sky or other state securities laws or
similar laws analogous in purpose or effect.  Each Pledgor acknowledges and
agrees that in light of such restrictions and limitations, the Applicable Agent,
in its sole and absolute discretion, (a) may proceed to make such a sale whether
or not a registration statement for the purpose of registering such Pledged
Stock or part thereof shall have been filed under the Federal Securities Laws
or, to the extent applicable, Blue Sky or other state securities laws and
(b) may approach and negotiate with a single potential purchaser to effect such
sale.  Each Pledgor acknowledges and agrees that any such sale might result in
prices and other terms less favorable to the seller than if such sale were a
public sale without such restrictions.  In the event of any such sale, the
Applicable Agent shall incur no responsibility or liability for selling all or
any part of the Pledged Stock at a price that the Applicable Agent, in its sole
and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached.  The provisions of
this Section 4.03 will apply notwithstanding the existence of a public or
private market upon which the quotations or sales prices may exceed
substantially the price at which the Applicable Agent sells.

 

ARTICLE V.

 

Miscellaneous

 

SECTION 5.01.                                        Notices.  All
communications and notices hereunder shall (except as otherwise expressly
permitted herein) be in writing and given as provided in Section 14.02 of the
Indenture (whether or not then in effect), as such address may be changed by
written notice to the Agent and the Co-Issuers.  All communications and notices
hereunder to any Pledgor shall be given to it in care of the Co-Issuers, with
such notice to be given as provided in Section 14.02 of the Indenture (whether
or not then in effect).

 

SECTION 5.02.                                        Security Interest
Absolute.  All rights of the Agent hereunder, the security interest in the
Pledged Stock and all obligations of each Pledgor hereunder shall be absolute
and unconditional irrespective of (a) any lack of validity or enforceability of
the Indenture, any other Credit Document, any agreement with respect to any of
the Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Indenture, any other Credit
Document, or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Obligations or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Pledgor in respect of the Obligations or this Agreement (other than a defense of
payment or performance).

 

SECTION 5.03.                                        Limitation by Law.  All
rights, remedies and powers provided in this Agreement may be exercised only to
the extent that the exercise thereof does not violate any applicable law, and
all the provisions of this Agreement are intended to be subject to all
applicable laws that may be controlling and to be limited to the extent
necessary so that they shall

 

18

--------------------------------------------------------------------------------


 

not render this Agreement invalid, unenforceable, in whole or in part, or not
entitled to be recorded, registered or filed under the provisions of any
applicable law or regulation.

 

SECTION 5.04.                                        Binding Effect; Several
Agreement.  This Agreement shall become effective as to any party to this
Agreement when a counterpart hereof executed on behalf of such party shall have
been delivered to the Agent and a counterpart hereof shall have been executed on
behalf of the Agent, and thereafter shall be binding upon such party and the
Agent and their respective permitted successors and assigns, and shall inure to
the benefit of such party, the Agent and the other Secured Parties and their
respective permitted successors and assigns, except that no party shall have the
right to assign or transfer its rights or obligations hereunder or any interest
herein or in the Collateral (and any such assignment or transfer shall be void)
except as not prohibited by this Agreement, the Indenture or any other Credit
Document.  This Agreement shall be construed as a separate agreement with
respect to each party and may be amended, modified, supplemented, waived or
released in accordance with Section 5.09.

 

SECTION 5.05.                                        Successors and Assigns. 
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of any
Pledgor or the Agent that are contained in this Agreement shall bind and inure
to the benefit of their respective permitted successors and assigns. The Agent
hereunder shall at all times be the same person that is the “Collateral Agent”
under the Collateral Agreement. Written notice of resignation by the “Collateral
Agent” pursuant to the Collateral Agreement shall also constitute notice of
resignation as the Agent under this Agreement. Upon the acceptance of any
appointment as the “Collateral Agent” under the Collateral Agreement by a
successor “Collateral Agent”, that successor “Collateral Agent” shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent pursuant hereto.

 

SECTION 5.06.                                        Agent’s Fees and Expenses;
Indemnification.

 

(a)                                 The parties hereto agree that the Agent
shall be entitled to reimbursement of its expenses incurred hereunder as
provided in Section 7.07 of the Indenture, and any equivalent provision of any
other Credit Document.

 

(b)                                 Without limitation of its indemnification
obligations under the other Credit Documents, each Pledgor jointly and severally
agrees to indemnify the Agent, the Trustee and each Affiliate of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including reasonable counsel fees, charges and disbursements
(limited to not more than one counsel, plus, if necessary, one local counsel per
jurisdiction) (except the allocated costs of in-house counsels), incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of, (i) the execution or delivery of this Agreement or any other Credit
Document or any agreement or instrument contemplated hereby or thereby the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the transactions contemplated hereby
(including in connection with the appointment of any successor Agent in
accordance with the applicable Credit Documents and in connection with any
filings, registrations or any other actions to be taken to reflect the security
interest of such successor Agent), (ii) the use of proceeds of the Notes or any
Other Second-Priority Lien

 

19

--------------------------------------------------------------------------------


 

Obligations or (iii) any claim, litigation, investigation or proceeding relating
to any of the foregoing, or to the Collateral, whether or not any Indemnitee is
a party thereto and regardless of whether such matter is initiated by a third
party or any Pledgor; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses have resulted from the gross negligence, bad
faith or willful misconduct of the party to be indemnified or any of its Related
Parties as determined by a final non-appealable judgment of a court of competent
jurisdiction.

 

(c)                                  Any such amounts payable as provided
hereunder shall be additional Obligations secured hereby and by the other
Security Documents.  The provisions of this Section 5.06 shall remain operative
and in full force and effect regardless of the termination of this Agreement or
any other Credit Document, the consummation of the transactions contemplated
hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Credit
Document, or any investigation made by or on behalf of the Agent or any other
Secured Party.  All amounts due under this Section 5.06 shall be payable within
fifteen days of written demand therefor.

 

(d)                                 The agreements in this Section 5.06 shall
survive the resignation of the Agent and the termination of this Agreement.

 

SECTION 5.07.                                        Agent Appointed
Attorney-in-Fact.  Each Pledgor hereby appoints, which appointment is
irrevocable and coupled with an interest, the Agent as such Pledgor’s
attorney-in-fact, with full authority in the place and stead of such Pledgor and
in the name of such Pledgor or otherwise, to take any action and to execute any
instrument, in each case subject to the Senior Lien Intercreditor Agreement and
the Senior Priority Lien Intercreditor Agreement and after the occurrence and
during the continuance of an Event of Default and with notice to such Pledgor,
that the Agent may deem reasonably necessary or advisable to accomplish the
purposes of this Agreement, including to receive, indorse and collect all
instruments made payable to such Pledgor representing any dividend or
distribution payment in respect of the Collateral or any part thereof and to
give full discharge for the same.

 

SECTION 5.08.                                        GOVERNING LAW.  THIS
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.

 

SECTION 5.09.                                        Waivers; Amendment.

 

(a)                                 No failure or delay by the Agent, the
Trustee or any other Secured Party in exercising any right, power or remedy
hereunder or under any other Credit Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right, power or remedy, or
any abandonment or discontinuance of steps to enforce such a right, power or
remedy, preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.  The rights, powers and remedies of the Agent, the
Trustee or any other Secured Party hereunder and under the other Credit
Documents are cumulative and are not exclusive of any rights, powers or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by any Pledgor therefrom shall in any event be
effective unless the

 

20

--------------------------------------------------------------------------------


 

same shall be permitted by paragraph (b) of this Section 5.09, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  No notice or demand on any Pledgor in any case shall
entitle any Pledgor to any other or further notice or demand in similar or other
circumstances.

 

(b)                                 Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Agent and the Pledgor or the Pledgors
with respect to which such waiver, amendment or modification is to apply,
subject to any consent required in accordance with Article IX of the Indenture
and any equivalent provision in each applicable other Credit Document and except
as otherwise provided in the Senior Lien Intercreditor Agreement and the Senior
Priority Lien Intercreditor Agreement.  The Agent may conclusively rely, and
shall be fully protected in relying, on a certificate of an officer of the
Issuer as to whether any amendment contemplated by this Section 5.09(b) is
permitted.

 

(c)                                  For the purpose of Section 5.09(b) above,
the Agent shall be entitled to rely upon (i) written confirmation from the agent
managing the solicitation of consents, provided by the Co-Issuers, as to the
receipt of valid consents from the holders of at least a majority in aggregate
principal amount of all outstanding Notes to amend this Agreement (or two thirds
in aggregate principal amount of all outstanding Notes if required by the
Indenture), and (ii) any document believed by it to be genuine and to have been
signed or presented by the proper person and the Agent need not investigate any
fact or matter stated in the document.  At any time that the Co-Issuers desire
that this Agreement be amended as provided in Section 5.09(b) above, the Issuer
shall deliver to the Agent a certificate signed by an officer of the Issuer
stating that the amendment of this Agreement is permitted pursuant to
Section 5.09(b) above. If requested by the Agent (although the Agent shall have
no obligation to make any such request), the Co-Issuers shall furnish to the
Agent copies of officers’ certificates and legal opinions delivered to the
Trustee in connection with any amendment to the Indenture affecting the
operation of this Section 5.09.  The Agent shall not be liable for any action it
takes or omits to take in good faith in reliance on such certificates or
opinions.  For the avoidance of doubt, the Agent shall have no obligation to
execute and deliver any amendment, supplement, modification or waiver to this
Agreement which affects its own rights, duties, immunities or indemnities under
this Agreement or under the other Security Documents.

 

SECTION 5.10.                                        Severability.  In the event
any one or more of the provisions contained in this Agreement or in any other
Credit Document should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby.  The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 5.11.                                        Counterparts.  This
Agreement may be executed in two or more counterparts, each of which shall
constitute an original but all of which when taken together shall constitute but
one contract, and shall become effective as provided in Section 5.04. Delivery
of an executed counterpart to this Agreement by facsimile or electronic
transmission shall be as effective as delivery of a manually signed original.

 

21

--------------------------------------------------------------------------------


 

SECTION 5.12.                                        Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

 

SECTION 5.13.                                        Termination or Release.

 

(a)                                 This Agreement, the pledges made herein and
all other security interests granted hereby, and all other Security Documents
securing the Obligations, shall automatically terminate and/or be released all
without delivery of any instrument or performance of any act by any party, and
all rights to the Collateral shall revert to the applicable Pledgors, as of the
date when all the Obligations (other than contingent or unliquidated obligations
or liabilities not then due) have been paid in full in cash or immediately
available funds.

 

(b)                                 A Subsidiary Party shall automatically be
released from its obligations hereunder and the security interests in the
Collateral of such Subsidiary Party shall be automatically released upon the
consummation of any transaction not prohibited by any Credit Document as a
result of which such Subsidiary Party ceases to be a Restricted Subsidiary or
such Subsidiary is released from its Subsidiary Guarantee and from its
Subsidiary guarantees of all Credit Documents or otherwise ceases to be a
Subsidiary Guarantor, all without delivery of any instrument or performance of
any act by any party, and all rights to the Collateral shall revert to such
Subsidiary Party.

 

(c)                                  (i) Upon any sale or other transfer by any
Pledgor of any Collateral that is not prohibited by any Credit Document to any
person that is not a Pledgor (including in connection with a Casualty Event), or
(ii) upon the effectiveness of any written consent to the release of the
security interest granted hereby in any Collateral pursuant to Section 9.02 of
the Indenture and any equivalent provision of each applicable other Credit
Document, the security interest in such Collateral shall be automatically
released, all without delivery of any instrument or performance of any act by
any party.

 

(d)                                 The security interest securing Indenture
Obligations will be released as provided in Section 11.04 of the Indenture, and
the security interest securing any Other Second-Priority Lien Obligations will
be released as provided in the applicable Other Second-Priority Lien Documents.

 

(e)                                  In respect of any assets or property
constituting Collateral, such Collateral shall be released from the security
interest created hereunder upon (i) the release of the security interest in such
assets or property securing any Junior-Priority Lien Obligations, other than in
connection with a Discharge of Junior-Priority Lien Obligations or (ii)  the
release of the security interest in such assets or property securing any
First-Priority Lien Obligations, other than in connection with a Discharge of
First-Priority Lien Obligations.

 

(f)                                   In connection with any termination or
release pursuant to paragraph (a), (b), (c), (d) or (e) of this Section 5.13,
the Agent shall execute and deliver to any Pledgor, at such Pledgor’s expense,
all documents that such Pledgor shall reasonably request to evidence such
termination or release (including, without limitation, UCC termination
statements), and will duly assign and transfer to such Pledgor, such of the
Pledged Stock that may be in the possession of

 

22

--------------------------------------------------------------------------------


 

the Agent and has not theretofore been sold or otherwise applied or released
pursuant to this Agreement.  Any execution and delivery of documents pursuant to
this Section 5.13 shall be without recourse to or warranty by the Agent.  In
connection with any release pursuant to paragraph (a), (b), (c), (d) or
(e) above, the Pledgors shall be permitted to take any action in connection
therewith consistent with such release including, without limitation, the filing
of UCC termination statements. Upon the receipt of any necessary or proper
instruments of termination, satisfaction or release prepared by the Issuer, the
Agent shall execute, deliver or acknowledge such instruments or releases to
evidence the release of any Collateral permitted to be released pursuant to this
Agreement or the Security Documents or the Senior Lien Intercreditor Agreement
or the Senior Priority Lien Intercreditor Agreement.  The Pledgors agree to pay
all reasonable and documented expenses incurred by the Agent (and its
representatives and counsel) in connection with the execution and delivery of
such release documents or instruments.

 

SECTION 5.14.                                        Additional Subsidiaries. 
Upon execution and delivery by the Agent and any Subsidiary that is required to
become a party hereto by Section 4.11 of the Indenture or any equivalent
provision of any other Credit Document of an instrument in the form of Exhibit I
hereto, such Subsidiary shall become a Subsidiary Party hereunder with the same
force and effect as if originally named as a Subsidiary Party herein.  The
execution and delivery of any such instrument shall not require the consent of
any other party to this Agreement.  The rights and obligations of each party to
this Agreement shall remain in full force and effect notwithstanding the
addition of any new party to this Agreement.

 

SECTION 5.15.                                        Subject to Senior Lien
Intercreditor Agreement and the Senior Priority Lien Intercreditor Agreement.

 

(a)                                 Notwithstanding anything herein to the
contrary, (i) the liens and security interests granted to the Agent pursuant to
this Agreement are expressly subject and subordinate to the liens and security
interests granted to the Junior Lien Agent pursuant to the Pledge Agreement,
dated as of May 24, 2012 (as amended, amended and restated, supplemented or
otherwise modified from time to time), from the “Pledgors” referred to therein,
in favor of the Junior Lien Agent, as collateral agent for the Junior-Priority
Lien Obligations Secured Parties, and (ii) the exercise of any right or remedy
by the Agent hereunder or the application of proceeds (including insurance
proceeds and condemnation proceeds) of any Collateral are subject to the
limitations and provisions of the Senior Lien Intercreditor Agreement. In the
event of any conflict between the terms of the Senior Lien Intercreditor
Agreement and the terms of this Agreement, the terms of the Senior Lien
Intercreditor Agreement shall govern.

 

(b)                                 The Agent acknowledges and agrees, on behalf
of itself and any Secured Party, that any provision of this Agreement to the
contrary notwithstanding, until the Junior-Priority Lien Obligations Termination
Date, the Pledgors shall not be required to act or refrain from acting pursuant
to the Security Documents or with respect to any Collateral on which the
Applicable Junior Lien Agent has a Lien superior in priority to the Agent’s Lien
thereon in any manner that would result in a default under the terms and
provisions of the Junior-Priority Lien Obligations Documents.

 

(c)                                  Notwithstanding anything herein to the
contrary, (i) the liens and security interests granted to the Agent pursuant to
this Agreement are expressly subject and subordinate

 

23

--------------------------------------------------------------------------------


 

to the liens and security interests granted to the holders of First-Priority
Lien Obligations, including the RBL Facility Agent pursuant to the Pledge
Agreement, dated as of May 24, 2012 (as amended, amended and restated,
supplemented or otherwise modified from time to time), from the “Pledgors”
referred to therein, in favor of the RBL Facility Agent, as collateral agent for
the secured parties referred to therein, and (ii) the exercise of any right or
remedy by the Agent hereunder or the application of proceeds (including
insurance proceeds and condemnation proceeds) of any Collateral are subject to
the limitations and provisions of the Senior Priority Lien Intercreditor
Agreement. In the event of any conflict between the terms of the Senior Priority
Lien Intercreditor Agreement and the terms of this Agreement, the terms of the
Senior Priority Lien Intercreditor Agreement shall govern.

 

(d)                                 The Agent acknowledges and agrees, on behalf
of itself and any Secured Party, that any provision of this Agreement to the
contrary notwithstanding, until the First-Priority Lien Obligations Termination
Date, the Pledgors shall not be required to act or refrain from acting pursuant
to the Security Documents or with respect to any Collateral on which the
Applicable First Lien Agent has a Lien superior in priority to the Agent’s Lien
thereon in any manner that would result in a default under the terms and
provisions of the First-Priority Lien Obligations Documents.

 

SECTION 5.16.                                        Other Second-Priority Lien
Obligations.  On or after the date hereof and so long as such obligations are
not prohibited by any Credit Document then in effect, the Issuer may from time
to time designate obligations in respect of Indebtedness to be secured on a pari
passu basis with the Obligations as Other Second-Priority Lien Obligations
hereunder and under the other Security Documents by delivering to the Agent and
each Authorized Representative (a) a certificate signed by an Authorized Officer
of the Issuer (i) identifying the obligations so designated and the initial
aggregate principal amount or face amount thereof, (ii) stating that such
obligations are designated as Other Second-Priority Lien Obligations for
purposes hereof and of the other Security Documents, (iii) representing that
such designation of such obligations as Other Second-Priority Lien Obligations
complies with the terms of the Indenture and any other Credit Document then in
effect, (iv) specifying the name and address of the Authorized Representative
for such obligations and (v) identifying the documents to be designated as the
related Other Second-Priority Lien Obligations Documents and (b) a fully
executed Other Second-Priority Lien Obligations Secured Party Joinder
Agreement.  The Agent and each Authorized Representative agree that upon the
satisfaction of all conditions set forth in the preceding sentence, the Agent
shall act as agent under and subject to the terms of the Security Documents for
the benefit of all Secured Parties, including without limitation, any Secured
Parties that hold any such Other Second-Priority Lien Obligations, and the Agent
and each Authorized Representative agree to the appointment, and acceptance of
the appointment, of the Agent as agent for the holders of such Other
Second-Priority Lien Obligations as set forth in each Other Second-Priority Lien
Obligations Secured Party Joinder Agreement and agree, on behalf of itself and
each Secured Party it represents, to be bound by this Agreement, the other
Security Documents, the Senior Lien Intercreditor Agreement and the Senior
Priority Lien Intercreditor Agreement.

 

SECTION 5.17.                                        WAIVER OF JURY TRIAL. EACH
PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION

 

24

--------------------------------------------------------------------------------


 

DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.17.

 

SECTION 5.18.                                        Jurisdiction; Consent to
Service of Process.

 

(a)                                 Each party to this Agreement hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York County, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Credit Documents, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the Agent
or any Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement or any other Credit Document against any Pledgor, or
its properties, in the courts of any jurisdiction.

 

(b)                                 Each party to this Agreement hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Credit Document in any New York State or federal
court of the United States of America sitting in New York County, and any
appellate court from any thereof.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(c)                                  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 5.01.  Nothing in this Agreement or any other Credit Document will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

SECTION 5.19.                                        Other Agreements.  The
provisions of Section 5.20 of the Collateral Agreement are incorporated herein
mutatis mutandis and the Secured Parties agree to be bound by such provisions
and that the Agent shall be entitled to the benefits thereof as if set forth
herein in full.

 

25

--------------------------------------------------------------------------------


 

[Signature Pages Follow]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

EP ENERGY LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Kyle A. McCuen

 

 

Name:

Kyle A. McCuen

 

 

Title:

Senior Vice President, Chief Financial

 

 

 

Officer and Treasurer

 

[Signature Page to Pledge Agreement]

 

--------------------------------------------------------------------------------


 

 

EVEREST ACQUISITION FINANCE INC.

 

 

 

EP ENERGY GLOBAL LLC

 

 

 

EP ENERGY MANAGEMENT, L.L.C.

 

 

 

EP ENERGY RESALE COMPANY, L.L.C.

 

 

 

EP ENERGY E&P COMPANY, L.P.

 

 

 

 

 

 

 

 

 

By:

/s/ Kyle A. McCuen

 

 

Name:

Kyle A. McCuen

 

 

Title:

Senior Vice President, Chief Financial

 

 

 

Officer and Treasurer

 

[Signature Page to Pledge Agreement]

 

--------------------------------------------------------------------------------


 

 

WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Collateral Agent

 

 

 

 

 

 

 

 

 

By:

/s/ Shawn Goffinet

 

 

 Name:

Shawn Goffinet

 

 

Title:

Assistant Vice President

 

[Signature Page to Pledge Agreement]

 

--------------------------------------------------------------------------------


 

Schedule I

to the Pledge Agreement

 

Subsidiary Parties

 

EVEREST ACQUISITION FINANCE INC.

 

EP ENERGY GLOBAL LLC

 

EP ENERGY MANAGEMENT, L.L.C.

 

EP ENERGY RESALE COMPANY, L.L.C.

 

EP ENERGY E&P COMPANY, L.P.

 

--------------------------------------------------------------------------------


 

Schedule II

to the Pledge Agreement

 

Pledged Stock

 

NONE.

 

--------------------------------------------------------------------------------


 

Exhibit I

 

to the Pledge Agreement

 

SUPPLEMENT NO.        dated as of                     (this “Supplement”), to
the Pledge Agreement dated as of May 23, 2018 (as heretofore amended and/or
supplemented, the “Pledge Agreement”), among EP ENERGY LLC, a Delaware limited
liability company (the “Issuer”), each Subsidiary Party party thereto and
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent (in such capacity,
the “Agent”) for the Secured Parties.

 

A.            Reference is made to the Indenture, dated as of May 23, 2018 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Indenture”), among the Issuer and Everest Acquisition Finance Inc., as
co-issuers, the guarantors from time to time party thereto and Wilmington Trust,
National Association, as trustee and collateral agent.

 

B.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Indenture and the Pledge
Agreement referred to therein.

 

C.            The Pledgors have entered into the Pledge Agreement pursuant to
the requirements set forth in the Indenture.  Section 5.14 of the Pledge
Agreement provides that additional Subsidiaries of the Issuer may become
Subsidiary Parties under the Pledge Agreement by execution and delivery of an
instrument in the form of this Supplement.  The undersigned Subsidiary (the “New
Subsidiary”) is executing this Supplement in accordance with the requirements of
the Indenture and any Other Second-Priority Lien Obligations.

 

Accordingly, the Agent and the New Subsidiary agree as follows:

 

SECTION 1.         In accordance with Section 5.14 of the Pledge Agreement, the
New Subsidiary by its signature below becomes a Subsidiary Party and a Pledgor
under the Pledge Agreement with the same force and effect as if originally named
therein as a Subsidiary Party and a Pledgor, and the New Subsidiary hereby
(a) agrees to all the terms and provisions of the Pledge Agreement applicable to
it as a Subsidiary Party and Pledgor thereunder and (b) represents and warrants
that the representations and warranties made by it as a Pledgor thereunder are
true and correct in all material respects on and as of the date hereof.  In
furtherance of the foregoing, the New Subsidiary, as security for the payment
and performance in full of the Obligations, does hereby create and grant to the
Agent, its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and Lien on all the New
Subsidiary’s right, title and interest in and to the Collateral of the New
Subsidiary.  Each reference to a “Subsidiary Party” or a “Pledgor” in the Pledge
Agreement shall be deemed to include the New Subsidiary.  The Pledge Agreement
is hereby incorporated herein by reference.

 

SECTION 2.         The New Subsidiary represents and warrants to the Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
(i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

 

1

--------------------------------------------------------------------------------


 

SECTION 3.         This Supplement may be executed in two or more counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute but one contract.  This Supplement shall become effective
when the Agent shall have received a counterpart of this Supplement that bears
the signature of the New Subsidiary.  Delivery of an executed signature page to
this Supplement by facsimile or electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Supplement.

 

SECTION 4.         The New Subsidiary hereby represents and warrants that
(a) set forth on Schedule I attached hereto is a true and correct schedule of
all the Pledged Stock of the New Subsidiary as of the date hereof and (b) set
forth under its signature hereto, is the true and correct legal name of the New
Subsidiary, its jurisdiction of formation and organizational ID number as of the
date hereof.

 

SECTION 5.         Except as expressly supplemented hereby, the Pledge Agreement
shall remain in full force and effect.

 

SECTION 6.        THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.

 

SECTION 7.         In the event any one or more of the provisions contained in
this Supplement should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and in the Pledge Agreement shall not in any way be affected or impaired
thereby.  The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 8.         All communications and notices hereunder shall be in writing
and given as provided in Section 5.01 of the Pledge Agreement.

 

SECTION 9.         The New Subsidiary agrees to reimburse the Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, disbursements and other charges of counsel for the Agent.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary has duly executed this Supplement to the
Pledge Agreement as of the day and year first above written.

 

 

[Name of New Subsidiary]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule I

to Supplement No.    to the

Pledge Agreement

 

Pledged Stock of the New Subsidiary

 

EQUITY INTERESTS

 

Number of Issuer
Certificate

 

Registered Owner

 

Number and Class of
Equity Interests

 

Percentage of
Equity Interests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------